—In an action, inter alia, to recover the proceeds of an automobile insurance policy, the plaintiff appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated June 5, 1997, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiffs motion for summary judgment was properly denied because a triable issue of fact exists as to whether the plaintiffs automobile was stolen (see, Vasile v Hartford Acc. & Indent. Co., 213 AD2d 541; Pilato v Nassau Ins. Co., 79 AD2d 971; Associates Discount Corp. v Insurance Co., 54 Misc 2d 1027).
The respondent’s request for the imposition of sanctions is without merit.
O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.